Citation Nr: 0505802	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to additional Dependent's Educational Assistance 
(DEA) benefits under the provisions of Chapter 35, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  
The appellant is the veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished with a statement of the 
case, perfected his appeal of his claim by the submission of 
a timely substantive appeal (VA Form 9).  


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1973, and is the 
son of the veteran.  

2.  In a December 1992 decision, the RO granted service 
connection for post-traumatic stress disorder.  A 30 percent 
disability rating was assigned effective September 9, 1991.  
The veteran appealed the initial disability evaluation.  

3.  By way of an October 1999 rating decision, the veteran 
was awarded a total initial disability rating for his 
service-connected post-traumatic stress disorder.  The award 
was effective retroactive to September 9, 1991.  

4.  The original delimiting date for the appellant's 
eligibility for DEA benefits was September [redacted], 1999, his 26th 
birthday.  

5.  In August 2002, the RO received the appellant's VA Form 
22-5490, Application for Survivors' and Dependents' 
Educational Assistance, relating to a program of education he 
intended to pursue with an expected date of enrollment of 
September 3, 2002 to May 16, 2003.  Some initial benefits 
were paid in error.

6.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of his 
claim.  He meets none of the legal criteria for an extension 
of the period of eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for entitlement to the receipt of VA educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, as a child of the veteran, beyond September [redacted], 1999, 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3021, 21.3040, 21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

In this case, the Board observes that the facts relevant to a 
complete evaluation of the claim, primarily the appellant's 
date of birth and the date the veteran was awarded a 
permanent and total disability rating, are not in dispute.  
The appellant has been properly notified in the statement of 
the case and letters from the RO as to the laws and 
regulations governing entitlement to the benefit sought, the 
evidence considered, and the reasons and bases for the 
determination.  As further discussed in the reasons and bases 
below, the appellant's arguments in favor of entitlement to 
educational assistance benefits do not comport with governing 
law and regulations and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered in 
the adjudication process.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case. Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Accordingly, the Board 
will proceed to adjudicate the merits of this claim at this 
time.  


Entitlement to Educational Assistance Benefits Under Chapter 
35

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran is in receipt 
of a permanent and total disability rating based on service-
connected disability.  The effective date for this rating is 
September 9, 1991, as awarded in an October 1999, rating 
decision.  Notice of the grant was in October 1999.

The appellant first filed his application for the receipt of 
VA educational assistance benefits under Chapter 35 in August 
2002.  On this application, he reported that he was the 
veteran's son, and that his date of birth was September [redacted], 
1973.  He reported that he had completed three years of high 
school education.  He did not indicate whether he graduated 
from high school.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2004).  The Board does not 
dispute that the appellant is the veteran's son, and that the 
veteran is in receipt of a permanent and total disability 
rating.  Therefore, the appellant meets the basic eligibility 
requirements for the potential award of educational 
assistance benefits under Chapter 35.

The appellant, however, is not entitled to the receipt of 
Chapter 35 educational assistance benefits at this time, 
because his delimiting date (ending date) for the receipt of 
these benefits has expired, and there is no other avenue now 
available to extend his benefits period.  The appellant 
essentially contends that due to VA's delay in adjudicating 
his father's claim, and by ultimately establishing an 
effective date 8 years prior to the October 1999 rating 
decision, he was essentially precluded from filing a claim 
for education benefits.  By the time he and his father first 
discovered that a total rating was in effect, the time period 
for filing for educational benefits had already expired.  

The appellant's claim for Chapter 35 educational assistance 
benefits was originally received at the RO in August 2002, 
and there is no evidence of record of any claim filed prior 
to that time.  Because the appellant was over 26 years of age 
when he filed his claim, pursuant to the provisions of 38 
C.F.R. § 21.3041(d) (2004), his eligibility for Chapter 35 
benefits had terminated by that time.

As the veteran was ultimately awarded a permanent and total 
disability rating prior to the appellant's 18th birthday, by 
rating action in October 1999, the beginning date of his 
child's eligibility for the receipt of educational assistance 
benefits is determined to be either his 18th birthday, or the 
date he completed his secondary school education, whichever 
occurred first.  In this situation, the appellant's 18th 
birthday occurred first, as there is no indication that he 
graduated high school or received a General Educational 
Development, or GED, prior to that time.  Thus, his beginning 
date of eligibility for educational benefits, therefore, was 
September [redacted], 1973.  38 U.S.C.A. § 3512 (West 2002); 38 
C.F.R. § 21.3041(a) (2004).

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c) (2004).  The appellant's 
26th birthday was September [redacted], 1999, and so that became his 
delimiting (ending) date for eligibility for educational 
assistance benefits under Chapter 35.

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past his 31st birthday.  38 U.S.C.A. § 3512 (West 2002); 38 
C.F.R. §§ 21.3040(d), 21.3041(d), (e) (2004).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays.  In such cases, the basic ending 
date for eligibility will be the child's 26th birthday or 
eight years from the date of the relevant occurrence, 
whichever is later.  In no case, however, is the modified 
ending date to extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).  Here, however, the date 
of notification of the rating was on October 13, 1999.  On 
such date, the appellant was 26.  Moreover, at the time of 
the effective date of the award of a permanent and total 
rating, the appellant was not yet 18 years old.  Accordingly, 
these modification provisions are not applicable here to 
change the delimiting date.  

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond his 26th birthday, 
but not to exceed his 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2004).  If it is 
found that a suspension of a program of education was in fact 
due to conditions beyond the eligible person's control, then 
the ending date may be extended for the length of the period 
of suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2003).  This provision, 
however, applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing his education, but has to stop his education because 
of certain events beyond his control.  Here, the appellant 
has not yet begun his program of education under Chapter 35, 
and so this delimiting date extension option is also not 
available to him.

In this matter, the appellant's beginning date for his period 
of eligibility started when he turned 18 years old and 
expired when he turned 26.  He first filed his claim in 
August 2002, almost three years after the end of his 
eligibility period for the receipt of educational assistance 
under Chapter 35, and several years after the permanent and 
total rating was assigned.  While the Board is sympathetic to 
the appellant's claim that he was prejudiced by VA's delay in 
awarding his father a permanent and total disability 
evaluation, there is simply no available provision within 
VA's statutes or regulations which would allow for favorable 
consideration of the award of these benefits to him now.

While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 
38 U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law.  The Board has carefully 
reviewed the entire record in this case. Sabonis v. Brown, 6 
Vet. App. 426 (1994).  However, where as here, the law rather 
than the facts is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) 
are not for application.  

ORDER

Entitlement to additional dependent's educational assistance 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


